                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

UNITED STATES OF AMERICA,                        )   CASE NO.: 5:16CR65
                                                 )
               Plaintiff-Appellant,              )
                                                 )   JUDGE DAN AARON POLSTER
                                                 )
       v.                                        )
                                                 )
STEVEN A. CICCONE,                               )
                                                 )
               Defendant-Appellee.               )

                                      NOTICE OF APPEAL

       Under 18 U.S.C. § 3731, the United States of America appeals to the United States Court

of Appeals for the Sixth Circuit from the order entered on July 12, 2019, by U.S. District Judge

Dan Aaron Polster, (R. 77: Order, PageID 694), denying the government’s motion to reconsider

the court’s order granting temporary release from the Bureau of Prisons to the defendant, Steven

A. Ciccone.

                                                     Respectfully submitted,

                                                     JUSTIN E. HERDMAN
                                                     United States Attorney

                                        By:          /s/ James P. Lewis
                                                     James P. Lewis (MD: 1412170148)
                                                     Assistant United States Attorney
                                                     United States Court House
                                                     801 West Superior Avenue, Suite 400
                                                     Cleveland, OH 44113
                                                     (216) 622-3958/(216) 522-8355 (facsimile)
                                                     James.Lewis@usdoj.gov
                                  CERTIFICATE OF SERVICE

       I hereby certify that on this 15th day of July, 2019, a copy of the foregoing Notice of

Appeal was filed electronically. Notice of this filing will be sent to all parties by operation of the

Court’s electronic filing system. Parties may access this filing through the Court’s system.



                                                       /s/ James P. Lewis
                                                       James P. Lewis
                                                       Assistant U.S. Attorney




                                                  2
